COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JOSE SLAVADOR HERNANDEZ,                       §                  No. 08-21-00023-CV

                        Appellant,               §                    Appeal from the

  v.                                             §                   171st District Court

  ARLEON, LLC AND ISSE                           §             of El Paso County, Texas
  INVESTMENT GROUP
  CORPORATION,                                   §                  (TC# 2017DCV2709)

                        Appellees.               §

                                                 §

                                           ORDER

       The Appellant filed a notice of status of settlement, and therefore, the Court will continue

with the abatement of the appeal until September 15, 2022 to give the parties an opportunity to

resolve the case. The appellate timetable will be suspended during the abatement. The parties are

directed to notify the Court whether the dispute has been resolved and to file the motion necessary

to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in

resolving the appeal by agreement, the appeal will be reinstated.

       IT IS SO ORDERED this 23rd day of August, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.